DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second area of the first coil in the elected Species of Figure 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement intended by “wherein a projection onto the first planar coil of a region enclosed by a perimeter of the shield covers a second area of the first planar coil that is less than the first area.”  Applicant should clarify the structure of the first planar coil having a first area and a second area relative to the shield.  It is unclear what is intended by “a second area of the first planar coil”.  The “substantially” term is a relative term.  Applicant should clarify what is intended by “wherein the ratio of the second area to the first area and a ratio of the second common mode voltage ripple amplitude to a first common mode voltage ripple amplitude of the first planar coil comprise substantially complementary percentages.”  Applicant should clarify what structure of the first and second planar coils cause the ripple amplitude to have “substantially complementary percentages.”  Claims 4-5 inherit the defects of the parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 17-18 and 20, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. [CN 106024340 A.]
Fang et al. discloses a micro-scale planar-coil transformer arranged on a substrate having an upper surface, comprising: 
- a first planar coil [120] arranged in a first layer occupying a first area in a plane parallel to the upper surface; 
- a second planar coil [110] arranged in a second layer; and 
- a shield [130] arranged in an intermediate layer, the intermediate layer being between the first and second layers.
Fang et al. further discloses the projecting areas of the first and second coils relative to the shielding.  Fang et al. also discloses the size of the second planar coil [110] could be adjusted according to the actual need of execution of inductance and resistance determination.  
Fang et al. further discloses the transformer structure with shielding between the first and second planar coils would exhibit common mode transient suppression performance.  This shielding structure/arrangement of Fang et al. would exhibit the common mode voltage ripple amplitude, as claimed, based on the adjustment and/or selection of the first and second planar coils relative to the shielding layer.
The specific “projected area” [less than or equal] would have been an obvious design consideration, as best understood in view of the rejection under 35 USC 112 second paragraph, based on the intended desired inductances of the first and second coils of the transformer.
Regarding claim 5, Fang et al. discloses the transformer comprising only three metallization layers, the three metallization comprising the first layer, the second layer and the intermediate/shielding layer.
Regarding claims 17-18 and 20, Fang et al. discloses a micro-scale planar coil transformer comprising:
- a first planar [120] coil arranged in a first layer;
- a second planar coil [110] arranged in a second layer; and
- means [130] for reducing dipole radiation between the first and second planar coils, wherein the means for reducing dipole radiation between the first and second planar coils comprises means for blocking common-mode current between the first and second planar coils.
Fang et al. further discloses the transformer structure with shielding between the first and second planar coils would exhibit common mode transient suppression performance.  This shielding structure/arrangement of Fang et al. would exhibit the common mode voltage ripple amplitude, as claimed, based on the adjustment and/or selection of the first and second planar coils relative to the shielding layer.
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
Applicant argues that:
There is no evidence in support of the assertions that the shielding structure/arrangement of Fang would exhibit the common mode voltage ripple amplitude as claimed and makes these assertions in a conclusory fashion.
The Examiner disagrees.
Fang discloses the shield structure arranged between two planar coils.  It is noted by setting the shielding structure not only improves common mode transient suppression performance of the transformer, but also avoids the effect of interference signal is increased along with the reduction of the transformer so that the transformer can be more flexibly applied to various electric technical field [see abstract and background of invention, Figures 5-13].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837